Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a CON of US patent application 15/473,999, filed on 03/30/2017, which was a Non-Provisional Application of Provisional Applications 62/315,436, filed on 03/30/2016 and 62/457,588, and filed on 02/10/2017.
Claims 1-5, 7-14, 16-26 and 27 are currently pending in this patent application.
The preliminary amendment filed on 03/08/2021, amending claims 1-3, 7-14, 16-21 and 22, and canceling claims 6 and 15 is acknowledged. 

Election/Restriction
Applicant's election with traverse of Group I, Claims 1-5, 7-14, and 16-23, drawn to a pharmaceutical formulation comprising (d)    a recombinant acid alpha-glucosidase, wherein the recombinant acid alpha-glucosidase is expressed in Chinese hamster ovary (CHO) cells and comprises an increased content of N-glycan units bearing one or two mannose-6-phosphate residues when compared to a content of N-glycan units bearing one or two mannose-6-phosphate residues of alpha-glucosidase; (e)    at least one buffer selected from the group consisting of a citrate, a phosphate and combinations thereof; and (f)    at least one excipient selected from the group consisting of mannitol, polysorbate 80, and combinations thereof, wherein the formulation has a pH of from about 5.0 to about 7.0    in the response filed on 03/08/2021 is acknowledged.  
without serious burden, the examiner must examine them on the merits, even though they include claims to independent or distinct inventions. M.P.E.P. § 803 (emphasis added). Here, Applicant submits that the Office has not established the requirement set forth in the M.P.E.P. Specifically, the Office has not made a persuasive showing that there would be a serious burden in examining the subject matter of all the claims in Groups I-IV together. The Office has contended that the above related groups are distinct, but does not specify what serious burden will be placed on the Office if it were to proceed in examining the groups together, as required by M.P.E.P. § 803. The fact of separate sub-classifications no longer represents an adequate basis to conclude that an undue burden exists, given the electronic search tools available to examiners. Applicant further submits that a search of Groups I-IV can be made without undue burden because a literature search for these groups would be largely coextensive. Accordingly, key words could be chosen that incorporate the inventions in all claim groups such that the same search terms could be used to search the prior art. -9- In fact, examining these groups separately would impose extra costs and delays on the Office due to the duplicative search and examination that would be involved. Thus, Applicant respectfully submits that examining all the claims of Groups I-IV together would not impose a serious burden. Application No.: 16/654,521 
Attorney Docket No.: 14322.0009-01000 	Regarding the arguments that the examiner should examine Groups I-IV together, which is not found persuasive because while the search necessary for examination of Groups I-IV may overlap it is not coextensive, and all the groups are independent and distinct product and method of making and using the same. Further, the three Groups have different CPC Class/Subclass, which would impose a serious search burden to the Examiner. Besides, the Inventions I and II are independent and distinct product, and Inventions I and III, and Inventions II and IV are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)). In the instant case the protein in the composition can be used in a process for producing antibody in an animal subject.  Furthermore, the search is not limited to only patent database but also includes large non-patent databases. Searching Groups I to IV and analyzing the vast search results from both patent and non-patent databases imposes a serious burden on the Examiner. Restriction is clearly permissible even among related inventions as defined in MPEP 808, and 35 U.S.C. 121 allows restriction of inventions, which are independent or distinct.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 24-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-5, 7-14, and 16-23 are present for examination.


Priority
Acknowledgement is made of applicants claim for priority of US patent application 15/473,999, filed on 03/30/2017, now US patent 10512676, and US Provisional Applications 62/315,436, filed on 03/30/2016 and 62/457,588, filed on 02/10/2017.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/16/2019 and 03/19/2021 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the examiner. The signed copies of 1449s are enclosed herewith.
Drawings
Drawings submitted on 02/24/2020 are accepted by the Examiner.

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5, 7-14, and 16-23 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite in the recitation of “about 5.0 to about 7.0”, in the context of pH, wherein the term “about” is a term of degree and the examiner has reviewed the specification and can find no examples or teachings that can be used for ascertaining the variance intended by the recited term of degree. Moreover, there is nothing in the specification or prior art of record to indicate that one of ordinary skill in the art could have ascertain the scope of the recited degree. It is suggested that applicant clarify the meaning of the phrase. Similarly, claims 4 and 5 recite “about 5.5 to about 7.0” for pH, and Claim 16 recites “about 5.0 to about 6.0” for pH, claims 21-22 recite “about 5.0 to 6.0” in the context of pH are also rejected on the same ground. Thus, Claims 4-5, 7-14 and 16-23 are included in this rejection because they depend on claim 1 directly or indirectly. Appropriate correction is required.
Claims 2-3 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 is indefinite in the recitation of “about 5 mg/ml to about 50 mg/ml”, in the context of the concentration of rhGAA molecules, wherein the term “about” is a term of degree and the examiner has reviewed the specification and can find no examples or teachings that can be used for ascertaining the variance intended by the recited term of degree. Moreover, there is nothing in the specification or prior art of record to indicate that one of ordinary skill in the art could have ascertain the scope of the recited degree. It is suggested that applicant clarify the meaning of the phrase. Similarly, Claim 3 is rejected on the same ground because claim 3 recites “about 15 mg/ml”. Appropriate correction is required.
Claims 9-10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 is indefinite in the recitation of “about 10 mM to about 100 mM”, in the context of the concentration of citrate buffer, wherein the term “about” is a term of degree and the examiner has reviewed the specification and can find no examples or teachings that can be used for ascertaining the variance intended by the recited term of degree. Moreover, there is nothing in the specification or prior art of record to indicate that one of ordinary skill in the art could have ascertain the scope of the recited degree. It is suggested that applicant clarify the meaning of the phrase. Similarly, Claim 10 is rejected on the same ground because claim 3 recites “about 25 mM”. Appropriate correction is required.
Claims 12-14 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 is indefinite in the recitation of “about 10 mg/ml to about 50 mg/mL”, in the context of the concentration of mannitol, wherein the term “about” is a term of degree and the examiner has reviewed the specification and can find no examples or teachings that can be used for ascertaining the variance intended by the recited term of degree. Moreover, there is nothing in the specification or prior art of record to indicate that one of ordinary skill in the art could have ascertain the scope of the recited degree. It is suggested that applicant clarify the meaning of the phrase. Similarly, Claim 13 is rejected on the same ground because claim 13 recites “about 0.2 mg/mL to about 0.5 mg/mL” in the context of polysorbate 80, as well as claim 14 is rejected on the same ground, wherein claim 14 recites “about 20 mg/mL”, in the context of mannitol and “about 0.5 mg/mL” in the context of polysorbate 80. Appropriate correction is required.
Claim 18 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 is indefinite in the recitation of “about 3.0 mol to about 5.0 mol”, in the context of the concentration of mannose-6-phosphaterhGAA molecules, wherein the term “about” is a term of degree and the examiner has reviewed the specification and can find no examples or teachings that can be used for ascertaining the variance intended by the recited term of degree. Moreover, there is nothing in the specification or prior art of record to indicate that one of ordinary skill in the art could have ascertain the scope of the recited degree. It is suggested that applicant clarify the meaning of the phrase. Appropriate correction is required.
Claim 20 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 is indefinite in the recitation of “about 75% to about 80%”, in the context of the concentration of rhGAA molecules having bis-M6P at the first potential N-glycosylation site, wherein the term “about” is a term of degree and the examiner has reviewed the specification and can find no examples or teachings that can be used for ascertaining the variance intended by the recited term of degree. Moreover, there is nothing in the specification or prior art of record to indicate that one of ordinary skill in the art could have ascertain the scope of the recited degree. It is suggested that applicant clarify the meaning of the phrase. Appropriate correction is required.
Claim 20 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 is indefinite in the recitation of “about 40% to about 60%”, in the context of the concentration of rhGAA molecules having mono-mannose-6-phgosphate (mono-M6P) at the second potential N-glycosylation site, wherein the term “about” is a term of degree and the examiner has reviewed the specification and can find no examples or teachings that can be used for ascertaining the variance intended by the recited term of degree. Moreover, there is nothing in the specification or prior art of record to indicate that one of ordinary skill in the art could have ascertain the scope of the recited degree. It is suggested that applicant clarify the meaning of the phrase. Appropriate correction is required.
Claim 20 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 is indefinite in the recitation of “about 40% to about 60%”, in the context of the concentration of rhGAA molecules having bis-M6P at the fourth potential N-glycosylation site, wherein the term “about” is a term of degree and the examiner has reviewed the specification and can find no examples or teachings that can be used for ascertaining the variance intended by the recited term of degree. Moreover, there is nothing in the specification or prior art of record to indicate that one of ordinary skill in the art could have ascertain the scope of the recited degree. It is suggested that applicant clarify the meaning of the phrase. Appropriate correction is required.
Claim 20 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 is indefinite in the recitation of “about 25% to about 40%”, in the context of the concentration of rhGAA molecules having mono-M6P at the fourth potential N-glycosylation site, wherein the term “about” is a term of degree and the examiner has reviewed the specification and can find no examples or teachings that can be used for ascertaining the variance intended by the recited term of degree. Moreover, there is nothing in the specification or prior art of record to indicate that one of ordinary skill in the art could have ascertain the scope of the recited degree. It is suggested that applicant clarify the meaning of the phrase. Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5, 7-14, and 16-23 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention, and which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Since, Applicants are claiming a pharmaceutical composition comprising recombinant human acid α-glucosidase (rhGAA) enzyme, under BRI, it is assumed that this pharmaceutical composition would be used for treating human pompe disease (see, non-elected claim 25).
With regard to these claims, the specification, as originally filed, does not provide support for treating pompe disease with a pharmaceutical composition comprising recombinant human acid α-glucosidase (rhGAA) as claimed and under BRI, using said pharmaceutical composition for treating human, and hGAA deficiency due to mutation of GAA gene in human is well known, and with the pharmaceutical composition as would now appear applicant’s implied intent to use in a method of treating pompe disease in human.  Any description of the recombinant human acid α-glucosidase (rhGAA) for using and treating pompe disease in the exemplified or envisioned human patient population(s) is entirely lacking in the specification as originally filed.  Only a proportion of the instantly exemplified recombinant human acid α-glucosidase (rhGAA) and treating using said recombinant human acid α-glucosidase (rhGAA) enzyme in animal subjects and it is unknown and entirely unclear as to the underlying causative mechanism of their disease.  

The specification fails to provide guidance and in vivo working examples as to whether an enzyme treatment of pompe disease due to hGAA deficiency with an rhGAA enzyme protein would prevent pompe disease.  There is no in vivo working example to show that the pharmaceutical composition comprising rhGAA is enable in preventing pompe disease in human.  A “pharmaceutical formulation” or “pharmaceutical composition” comprising rhGAA enzyme in the absence of in vivo data is unpredictable because (1) the enzyme/polypeptide may be inactivated before producing an effect due to proteolytic degradation or the inherently short half-life of the enzyme/polypeptide; (2) the enzyme/polypeptide may not reach the target area because, i.e. the enzyme/polypeptide may not be able to cross the mucosa or the enzyme/polypeptide may be adsorbed by fluids, cells and tissues where the enzyme/polypeptide has no effect; and (3) other functional properties, known or unknown, may make the enzyme/polypeptide unsuitable for in vivo therapeutic use, i.e. such as adverse side effects which prohibit the use of the enzyme/polypeptide for inhibiting pompe disease.  See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).  Since there is no in vivo working examples in the specification as filed to demonstrate the effectiveness of preventing pompe  disease by a “pharmaceutical formulation” or “pharmaceutical composition” comprising rhGAA enzyme, it is not clear that an enzyme therapy or a “pharmaceutical formulation” against pompe disease comprising said enzyme/polypeptide is enable.  In re wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the decision of the court indicates that the more unpredictable the area is, the more specific enablement is necessary.
In view of the quantity of experimentation necessary, the limited working examples, the unpredictability of the art, the lack of sufficient guidance in the specification and the breadth of the claims, it would take an undue amount of experimentation for one skilled in the art to practice the claimed invention.
The specification is objected to under 35 U.S.C. § 112(a), as failing to provide an adequate written description of the invention, and failing to adequately teach how to make and/or use the invention, i.e. failing to provide an enabling disclosure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 4-5, 7-9, 11, 16, 17, 18-20 and 23 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as anticipated by Rossomando et al. (Compositions and methods for modifying the glycosylation of lysosomal storage therapeutics., WO 2013/013017 A2, publication 01/24/2013, see IDS).
The Broadest Reasonable Interpretation (BRI) of claim 1, which is drawn to a pharmaceutical formulation comprising (a) a population of recombinant human acid α-glucosidase (rhGAA) molecules, wherein the rhGAA molecules are expressed in Chinese hamster ovary (CHO) cells and comprise 7 N-glycosylation site at amino acids corresponding to N84, N177, N334, N414, N596, N869 of SEQ ID NO: 2, respectively, 40-60% of N-glycans on the rhGAA molecules are complex type N-glycans, and wherein at least 50% of the rhGAA molecules comprise a glycan bearing bis-mannose-6-phosphate (bis-M6P) at the first potential N-glycosylation site; (b) a citrate buffer; and (c) at least one excipient selected from the group  mannitol, polysorbate 80, and combinations thereof, wherein the formulation  has a pH of from 5.0 to 7.0.  
Regarding claim 1, 4-5, 7-9, 11, 16, 17-20,  and 23, Rossomando et al. teach a recombinant human acid alpha-glucosidase (rhGAA) composition (human alpha-glycosidase; paragraphs [0046], [0053], [00223]) derived from CHO cells (recombinantly expressed in CHO cells and isolated and purified; paragraphs [0086], [0087], [0172]), which is 99.7% identical to SEQ ID NO: 2 of the instant application (see, sequence alignment as shown below), and that contains a higher amount of rhGAA-containing N-glycans carrying mono-mannose-6-phosphate (M6P) (increased levels of M6P up to 9:1 mole/mole of lysosomal protein; paragraph [0038]) or bis-M6P (up to 99% of lysosomal protein is bis-phosphorylated; paragraph [0040]) or 1-12 sialic acid (paragraph [0039]) than conventional rhGAA as exemplified by Lumizyme (Alglucosidase Alfa; CAS 420794-05-50) (lysosomal acid glucosidase protein with 75% or greater identity to Lumizyme or Alglucosidase alfa; paragraph [0055]) and dissolved in a sodium phosphate or sodium citrate buffer ([00226], [00255]) comprises buffer salts 5-20 mM range ([00226]) in water, wherein the buffer also comprises sodium chloride salt (paragraph [00228]), wherein the buffer comprises rhGAA at a dose about 1 to 2000 mg/day or  01 to 50 mg/kg for administering to animal subject (paragraph [00226], [00251]) with excipient mannitol or sorbitol buffer (paragraph [00224]) at a concentration of 5-20 mM (which is equivalent to 3.6 mg/ml), wherein the pH is 5.0 to 9.5 (paragraph [00228]), wherein pH adjusting or buffering agents are acidic or alkalinizing agents including sodium acetate, sodium chloride, or calcium chloride (paragraph [00228]. The human GAA comprises about 31 Asn (Asparagine) molecule for N-glycosylation, however, Rossomando et al. teach evidence of 9 glycosylation sites recombinantly expressed in CHO cells, i.e. rhGAA comprises at least 1 to 9 glycosylation sites (paragraph ([0008]), however, McVie-Wylie et al. teach that rhGAA comprises 7 glycosylation sites, and the glycosylation structure is complex type (see, evidential reference: McVie-Wylie et al. Mol Genet Metab (2008), 94(4): 448-455, see IDS), wherein the composition comprising rhGAA is lyophilized for storage (paragraph [00225). Claim 11 is included in this rejection because there is no recitation trehalose, sucrose or glycine in said composition of Rossomando et al. Claims 17- 20 are included in this rejection with part of claim 1, because the amount of carbohydrate attached to 7 or 9 glycosylation sites (since the sequence is 99.7% identical to SEQ ID NO: 2 of the instant application) are inherently same as the instant application because of same protein rhGAA and expressed in same CHO cell line and further claims 17-20 and 22 are included in this rejection with claim 1 because the limitations are product by process claim as claim 1. While claims 1, 17-20 and 22 recite products in product-by-process form, patentability of a product by process claim is determined by the characteristics of the product only. As there is no evidence that the protein product as recited in claims 1, and 17-20  would be any different from the protein recited by the Rossomando et al. Because the protein rhGAA having 7 glycosylation sites are produced in CHO cell line of the instant application and that of the reference is one and the same, Examiner takes the position that the amount of attached carbohydrate to 1-7 glycosylation sites are inherently same as the instant application because of same protein rhGAA and expressed in same CHO cell line as claimed in claims 1, and 17-20, which is 99.7% identical to SEQ ID NO: 2 of the instant application. Since the Office does not have the facilities for examining and comparing applicants' protein with the amount of attached carbohydrates to the protein of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed carbohydrates in the protein product rhGAA (i.e. amount) and the product of the prior art (i.e., amount). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 
RESULT 264
US-13-582-098-1233
; Sequence 1233, Application US/13582098
; GENERAL INFORMATION
;  APPLICANT: ROSSOMANDO, Anthony
;  TITLE OF INVENTION: COMPOSITIONS AND METHODS FOR MODIFYING THE GLYCOSYLATION PATTERN
;  TITLE OF INVENTION:OF A POLYPEPTIDE
;  FILE REFERENCE: 2002.1007US371
;  CURRENT APPLICATION NUMBER: US/13/582,098
;  CURRENT FILING DATE: 2012-08-31
;  PRIOR APPLICATION NUMBER: PCT/US11/26944
;  PRIOR FILING DATE: 2011-03-03
;  PRIOR APPLICATION NUMBER: 61/310,889
;  PRIOR FILING DATE: 2010-03-05
;  NUMBER OF SEQ ID NOS: 1266
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1233
;  LENGTH: 952
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-13-582-098-1233

  Query Match             99.7%;  Score 4799;  DB 73;  Length 952;
  Best Local Similarity   99.7%;  
  Matches  893;  Conservative    1;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 QQGASRPGPRDAQAHPGRPRAVPTQCDVPPNSRFDCAPDKAITQEQCEARGCCYIPAKQG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         57 QQGASRPGPRDAQAHPGRPRAVPTQCDVPPNSRFDCAPDKAITQEQCEARGCCYIPAKQG 116

Qy         61 LQGAQMGQPWCFFPPSYPSYKLENLSSSEMGYTATLTRTTPTFFPKDILTLRLDVMMETE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        117 LQGAQMGQPWCFFPPSYPSYKLENLSSSEMGYTATLTRTTPTFFPKDILTLRLDVMMETE 176

Qy        121 NRLHFTIKDPANRRYEVPLETPRVHSRAPSPLYSVEFSEEPFGVIVHRQLDGRVLLNTTV 180
              |||||||||||||||||||||| ||||||||||||||||||||||| |||||||||||||
Db        177 NRLHFTIKDPANRRYEVPLETPHVHSRAPSPLYSVEFSEEPFGVIVRRQLDGRVLLNTTV 236

Qy        181 APLFFADQFLQLSTSLPSQYITGLAEHLSPLMLSTSWTRITLWNRDLAPTPGANLYGSHP 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        237 APLFFADQFLQLSTSLPSQYITGLAEHLSPLMLSTSWTRITLWNRDLAPTPGANLYGSHP 296

Qy        241 FYLALEDGGSAHGVFLLNSNAMDVVLQPSPALSWRSTGGILDVYIFLGPEPKSVVQQYLD 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        297 FYLALEDGGSAHGVFLLNSNAMDVVLQPSPALSWRSTGGILDVYIFLGPEPKSVVQQYLD 356

Qy        301 VVGYPFMPPYWGLGFHLCRWGYSSTAITRQVVENMTRAHFPLDVQWNDLDYMDSRRDFTF 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        357 VVGYPFMPPYWGLGFHLCRWGYSSTAITRQVVENMTRAHFPLDVQWNDLDYMDSRRDFTF 416

Qy        361 NKDGFRDFPAMVQELHQGGRRYMMIVDPAISSSGPAGSYRPYDEGLRRGVFITNETGQPL 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        417 NKDGFRDFPAMVQELHQGGRRYMMIVDPAISSSGPAGSYRPYDEGLRRGVFITNETGQPL 476

Qy        421 IGKVWPGSTAFPDFTNPTALAWWEDMVAEFHDQVPFDGMWIDMNEPSNFIRGSEDGCPNN 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        477 IGKVWPGSTAFPDFTNPTALAWWEDMVAEFHDQVPFDGMWIDMNEPSNFIRGSEDGCPNN 536

Qy        481 ELENPPYVPGVVGGTLQAATICASSHQFLSTHYNLHNLYGLTEAIA SHRALVKARGTRPF 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        537 ELENPPYVPGVVGGTLQAATICASSHQFLSTHYNLHNLYGLTEAIA SHRALVKARGTRPF 596

Qy        541 VISRSTFAGHGRYAGHWTGDVWSSWEQLASSVPEILQFNLLGVPLVGADVCGFLGNTSEE 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        597 VISRSTFAGHGRYAGHWTGDVWSSWEQLASSVPEILQFNLLGVPLVGADVCGFLGNTSEE 656

Qy        601 LCVRWTQLGAFYPFMRNHNSLLSLPQEPYSFSEPAQQAMRKALTLRYALLPHLYTLFHQA 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        657 LCVRWTQLGAFYPFMRNHNSLLSLPQEPYSFSEPAQQAMRKALTLRYALLPHLYTLFHQA 716

Qy        661 HVAGETVARPLFLEFPKDSSTWTVDHQLLWGEALLITPVLQAGKAEVTGYFPLGTWYDLQ 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        717 HVAGETVARPLFLEFPKDSSTWTVDHQLLWGEALLITPVLQAGKAEVTGYFPLGTWYDLQ 776

Qy        721 TVPIEALGSLPPPPAAPREPAIHSEGQWVTLPAPLDTINVHLRAGYIIPLQGPGLTTTES 780
              |||:||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        777 TVPVEALGSLPPPPAAPREPAIHSEGQWVTLPAPLDTINVHLRAGYIIPLQGPGLTTTES 836

Qy        781 RQQPMALAVALTKGGEARGELFWDDGESLEVLERGAYTQVIFLARNNTIVNELVRVTSEG 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        837 RQQPMALAVALTKGGEARGELFWDDGESLEVLERGAYTQVIFLARNNTIVNELVRVTSEG 896

Qy        841 AGLQLQKVTVLGVATAPQQVLSNGVPVSNFTYSPDTKVLDICVSLLMGEQFLVSWC 896
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        897 AGLQLQKVTVLGVATAPQQVLSNGVPVSNFTYSPDTKVLDICVSLLMGEQFLVSWC 952

Therefore, claims 1, 4-5, 7-9, 11, 16, 17-20, and 23 are anticipated by Rossomando et al. as written.

Claims 1-5, 7-12, 16, 17-20, and 23 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as anticipated by LeBowitz et al., (Formulations for lysosomal enzymes., US 2012/0148556 A1, publication 06/14/2012). 
The Broadest Reasonable Interpretation (BRI) of claim 1, which is drawn to a pharmaceutical formulation comprising (a) a population of recombinant human acid α-glucosidase (rhGAA) molecules, wherein the rhGAA molecules are expressed in Chinese hamster ovary (CHO) cells and comprise 7 N-glycosylation site at amino acids corresponding to N84, N177, N334, N414, N596, N869 of SEQ ID NO: 2, respectively, 40-60% of N-glycans on the rhGAA molecules are complex type N-glycans, and wherein at least 50% of the rhGAA molecules comprise a glycan bearing bis-mannose-6-phosphate (bis-M6P) at the first potential N-glycosylation site; (b) a citrate buffer; and (c) at least one excipient selected from the group  mannitol, polysorbate 80, and combinations thereof, wherein the formulation  has a pH of from 5.0 to 7.0. 
Regarding claim 1-5, 7-12, 16, 17-20, and 23, LeBowitz et al. teach a recombinant human acid alpha-glucosidase (rhGAA) pharmaceutical composition or formulation (human alpha-glycosidase; claims 1, 20-23, 30-31, paragraphs [0013], [0047], [0083]) derived from CHO cells (recombinantly expressed in CHO cells; claims 20, 33, paragraphs [0013], [0073] to [0075]), which is 98.6% identical to SEQ ID NO: 2 of the instant application (see, sequence alignment as shown below), and  that contains an increased amount of N-glycans carrying mannose-6-phosphate (M6P) (increased levels of M6P up to 1-6 mole/mole of lysosomal protein, GAA; paragraph [0013], [0073] and claim 22),  or bis-M6P (up to 100% of lysosomal protein is bis-phosphorylated; paragraph [0073]) and dissolved in a sodium citrate buffer 25-50 mM (claim 8, paragraph [0017]), in water, wherein the buffer also comprises sodium chloride salt (paragraph [0042]), wherein the buffer comprises rhGAA at a concentration about 5 to 50 mg/ml or 5 to 15 mg/ml (paragraph [0083], [00100]) with excipient 4% mannitol (40 mg/ml)  (paragraph [0017], claim 30) or 0.01% polysorbate 80 (equivalent to 0.1 mg/ml) (paragraph [00104], wherein the pH is 4.0 to 7.0 (paragraph [0010], [0017], claim 1, 16 and 30), wherein pH buffering agents are acidic or alkalinizing agents including sodium acetate  (paragraph [0088]). The human GAA comprises about 31 Asn (Asparagine) molecule for N-glycosylation, however, LeBowitz teach and evidence that the rhGAA comprises at least 2 to 6 glycosylation sites for binding mannose-6-phosphate (paragraph ([0073]), however, McVie-Wylie et al. teach that rhGAA comprises 7 glycosylation sites, and the glycosylation structure is complex type (see, evidential reference: McVie-Wylie et al. Mol Genet Metab (2008), 94(4): 448-455, see IDS), wherein the composition comprising rhGAA is lyophilized for storage (paragraph [0079] to [0081], [0096] - [0097). Claim 19 is included in this rejection because at least 4 mol of sialic acid attached per mol of GAA is inherently attached with the recombinant human GAA of LeBowitz et al. since, the amount of sialic acid attached to 7 glycosylation sites are inherently same as the instant application because of same protein rhGAA and expressed in same CHO cell line (see, see, evidential reference: McVie-Wylie et al. Mol Genet Metab (2008), 94(4): 448-455, see IDS), where McVie-Wylie et al. teach 6.2 mol/mol of sialic acid (see, Table 1). Claim 11 is included in this rejection because there is no recitation trehalose, sucrose or glycine in said composition of LeBowitz et al. Claims 17-20, are included in this rejection with claim 1 because the amount of carbohydrate attached to 1-7 glycosylation sites are inherently same as the instant application because of same protein rhGAA and expressed in same CHO cell line and further claims 1, and 17-20 are included in this rejection because the limitations are product by process claim. While claims 1, and 17-20 recite products in product-by-process form, patentability of a product by process claim is determined by the characteristics of the product only. As there is no evidence that the protein product as recited in claims 1, and 17-20 would be any different from the protein recited by the LeBowitz et al. Because the protein rhGAA having 7 glycosylation sites are produced in CHO cell line of the instant application, which is 98.6% identical to SEQ ID NO: 2 of the instant application, and that of the reference is one and the same, Examiner takes the position that the attached carbohydrate attached to 1-7 glycosylation sites are inherently same as the instant application because of same protein rhGAA and expressed in same CHO cell line as claimed in claims 1, and 17-20. Since the Office does not have the facilities for examining and comparing applicants' protein with attached carbohydrates to the protein of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed carbohydrates in the protein product rhGAA (i.e. amount) and the product of the prior art (i.e., amount). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 
RESULT 213
US-13-378-745-2
; Sequence 2, Application US/13378745
; Publication No. US20120148556A1
; GENERAL INFORMATION
;  APPLICANT: ZyStor Therapeutics, Inc.
;  APPLICANT:LeBowitz, Jonathan
;  TITLE OF INVENTION: FORMULATIONS FOR LYSOSOMAL ENZYMES
;  FILE REFERENCE: 30610/40018A
;  CURRENT APPLICATION NUMBER: US/13/378,745
;  CURRENT FILING DATE: 2011-12-16
;  PRIOR APPLICATION NUMBER: PCT/US2010/39083
;  PRIOR FILING DATE: 2010-06-17
;  PRIOR APPLICATION NUMBER: 61/187,747
;  PRIOR FILING DATE: 2009-06-17
;  NUMBER OF SEQ ID NOS: 6
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 947
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: ZC-701 sequence
US-13-378-745-2

  Query Match             98.6%;  Score 4747;  DB 10;  Length 947;
  Best Local Similarity   99.9%;  
  Matches  884;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy         12 AQAHPGRPRAVPTQCDVPPNSRFDCAPDKAITQEQCEARGCCYIPAKQGLQGAQMGQPWC 71
              | ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         63 APAHPGRPRAVPTQCDVPPNSRFDCAPDKAITQEQCEARGCCYIPAKQGLQGAQMGQPWC 122

Qy         72 FFPPSYPSYKLENLSSSEMGYTATLTRTTPTFFPKDILTLRLDVMMETENRLHFTIKDPA 131
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        123 FFPPSYPSYKLENLSSSEMGYTATLTRTTPTFFPKDILTLRLDVMMETENRLHFTIKDPA 182

Qy        132 NRRYEVPLETPRVHSRAPSPLYSVEFSEEPFGVIVHRQLDGRVLLNTTVAPLFFADQFLQ 191
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        183 NRRYEVPLETPRVHSRAPSPLYSVEFSEEPFGVIVHRQLDGRVLLNTTVAPLFFADQFLQ 242

Qy        192 LSTSLPSQYITGLAEHLSPLMLSTSWTRITLWNRDLAPTPGANLYGSHPFYLALEDGGSA 251
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        243 LSTSLPSQYITGLAEHLSPLMLSTSWTRITLWNRDLAPTPGANLYGSHPFYLALEDGGSA 302

Qy        252 HGVFLLNSNAMDVVLQPSPALSWRSTGGILDVYIFLGPEPKSVVQQYLDVVGYPFMPPYW 311
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        303 HGVFLLNSNAMDVVLQPSPALSWRSTGGILDVYIFLGPEPKSVVQQYLDVVGYPFMPPYW 362

Qy        312 GLGFHLCRWGYSSTAITRQVVENMTRAHFPLDVQWNDLDYMDSRRDFTFNKDGFRDFPAM 371
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        363 GLGFHLCRWGYSSTAITRQVVENMTRAHFPLDVQWNDLDYMDSRRDFTFNKDGFRDFPAM 422

Qy        372 VQELHQGGRRYMMIVDPAISSSGPAGSYRPYDEGLRRGVFITNETGQPLIGKVWPGSTAF 431
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        423 VQELHQGGRRYMMIVDPAISSSGPAGSYRPYDEGLRRGVFITNETGQPLIGKVWPGSTAF 482

Qy        432 PDFTNPTALAWWEDMVAEFHDQVPFDGMWIDMNEPSNFIRGSEDGCPNNELENPPYVPGV 491
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        483 PDFTNPTALAWWEDMVAEFHDQVPFDGMWIDMNEPSNFIRGSEDGCPNNELENPPYVPGV 542

Qy        492 VGGTLQAATICASSHQFLSTHYNLHNLYGLTEAIA SHRALVKARGTRPFVISRSTFAGHG 551
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        543 VGGTLQAATICASSHQFLSTHYNLHNLYGLTEAIA SHRALVKARGTRPFVISRSTFAGHG 602

Qy        552 RYAGHWTGDVWSSWEQLASSVPEILQFNLLGVPLVGADVCGFLGNTSEELCVRWTQLGAF 611
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        603 RYAGHWTGDVWSSWEQLASSVPEILQFNLLGVPLVGADVCGFLGNTSEELCVRWTQLGAF 662

Qy        612 YPFMRNHNSLLSLPQEPYSFSEPAQQAMRKALTLRYALLPHLYTLFHQAHVAGETVARPL 671
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        663 YPFMRNHNSLLSLPQEPYSFSEPAQQAMRKALTLRYALLPHLYTLFHQAHVAGETVARPL 722

Qy        672 FLEFPKDSSTWTVDHQLLWGEALLITPVLQAGKAEVTGYFPLGTWYDLQTVPIEALGSLP 731
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        723 FLEFPKDSSTWTVDHQLLWGEALLITPVLQAGKAEVTGYFPLGTWYDLQTVPIEALGSLP 782

Qy        732 PPPAAPREPAIHSEGQWVTLPAPLDTINVHLRAGYIIPLQGPGLTTTESRQQPMALAVAL 791
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        783 PPPAAPREPAIHSEGQWVTLPAPLDTINVHLRAGYIIPLQGPGLTTTESRQQPMALAVAL 842

Qy        792 TKGGEARGELFWDDGESLEVLERGAYTQVIFLARNNTIVNELVRVTSEGAGLQLQKVTVL 851
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        843 TKGGEARGELFWDDGESLEVLERGAYTQVIFLARNNTIVNELVRVTSEGAGLQLQKVTVL 902

Qy        852 GVATAPQQVLSNGVPVSNFTYSPDTKVLDICVSLLMGEQFLVSWC 896
              |||||||||||||||||||||||||||||||||||||||||||||
Db        903 GVATAPQQVLSNGVPVSNFTYSPDTKVLDICVSLLMGEQFLVSWC 947

Therefore, claims 1-5, 7-12, 16, 17-20, and 23 are anticipated by LeBowitz et al. as written.

Claim Rejections – AIA  35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

Claims 1-5, 7-10, 11, 12-14, 16, 17-20, 21-22 and 23 are rejected under 35 U.S.C. 103(a) before the effective filing date as being unpatentable over LeBowitz et al., (Formulations for lysosomal enzymes., US 2012/0148556 A1, publication 06/14/2012, see IDS) as applied to claims 1-5, 7-12, 16, 17-20, 22 and 23 and further in view of   Valenzano et al. (High concentration alpha-glucosidase compositions for the treatment of pompe disease., US 2015/0044194 A1, publication 02/12/2015, see IDS).
The Broadest Reasonable Interpretation (BRI) of claim 1, which is drawn to a pharmaceutical formulation comprising (a) a population of recombinant human acid α-glucosidase (rhGAA) molecules, wherein the rhGAA molecules are expressed in Chinese hamster ovary (CHO) cells and comprise 7 N-glycosylation site at amino acids corresponding to N84, N177, N334, N414, N596, N869 of SEQ ID NO: 2, respectively, 40-60% of N-glycans on the rhGAA molecules are complex type N-glycans, and wherein at least 50% of the rhGAA molecules comprise a glycan bearing bis-mannose-6-phosphate (bis-M6P) at the first potential N-glycosylation site; (b) a citrate buffer; and (c) at least one excipient selected from the group  mannitol, polysorbate 80, and combinations thereof, wherein the formulation  has a pH of from 5.0 to 7.0. 
Regarding claim 1-5, 7-12, 16, 17-20, and 23, LeBowitz et al. teach a recombinant human acid alpha-glucosidase (rhGAA) pharmaceutical composition or formulation (human alpha-glycosidase; claims 1, 20-23, 30-31, paragraphs [0013], [0047], [0083]) derived from CHO cells (recombinantly expressed in CHO cells; claims 20, 33, paragraphs [0013], [0073] to [0075]), which is 98.6% identical to SEQ ID NO: 2 of the instant application (see, sequence alignment as shown below), and  that contains an increased amount of N-glycans carrying mannose-6-phosphate (M6P) (increased levels of M6P up to 1-6 mole/mole of lysosomal protein, GAA; paragraph [0013], [0073] and claim 22),  or bis-M6P (up to 100% of lysosomal protein is bis-phosphorylated; paragraph [0073]) and dissolved in a sodium citrate buffer 25-50 mM (claim 8, paragraph [0017]), in water, wherein the buffer also comprises sodium chloride salt (paragraph [0042]), wherein the buffer comprises rhGAA at a concentration about 5 to 50 mg/ml or 5 to 15 mg/ml (paragraph [0083], [00100]) with excipient 4% mannitol (40 mg/ml)  (paragraph [0017], claim 30) or 0.01% polysorbate 80 (equivalent to 0.1 mg/ml) (paragraph [00104], wherein the pH is 4.0 to 7.0 (paragraph [0010], [0017], claim 1, 16 and 30), wherein pH buffering agents are acidic or alkalinizing agents including sodium acetate  (paragraph [0088]). The human GAA comprises about 31 Asn (Asparagine) molecule for N-glycosylation, however, LeBowitz teach and evidence that the rhGAA comprises at least 2 to 6 glycosylation sites for binding mannose-6-phosphate (paragraph ([0073]), however, McVie-Wylie et al. teach that rhGAA comprises 7 glycosylation sites, and the glycosylation structure is complex type (see, evidential reference: McVie-Wylie et al. Mol Genet Metab (2008), 94(4): 448-455, see IDS), wherein the composition comprising rhGAA is lyophilized for storage (paragraph [0079] to [0081], [0096] - [0097). Claim 19 is included in this rejection because at least 4 mol of sialic acid attached per mol of GAA is inherently attached with the recombinant human GAA of LeBowitz et al. since, the amount of sialic acid attached to 7 glycosylation sites are inherently same as the instant application because of same protein rhGAA and expressed in same CHO cell line (see, see, evidential reference: McVie-Wylie et al. Mol Genet Metab (2008), 94(4): 448-455, see IDS), where McVie-Wylie et al. teach 6.2 mol/mol of sialic acid (see, Table 1). Claim 11 is included in this rejection because there is no recitation trehalose, sucrose or glycine in said composition of LeBowitz et al. Claims 17-20, and 22 are included in this rejection with claim 1 because the amount of carbohydrate attached to 1-7 glycosylation sites are inherently same as the instant application because of same protein rhGAA and expressed in same CHO cell line and further claims 1, 17-20 and 22 is included in this rejection because the limitations are product by process claim. While claims 1, 17-20 and 22 recite products in product-by-process form, patentability of a product by process claim is determined by the characteristics of the product only. As there is no evidence that the protein product as recited in claims 1, 17-20 and 22 would be any different from the protein recited by the LeBowitz et al. Because the protein rhGAA having 7 glycosylation sites are produced in CHO cell line of the instant application, which is 98.6% identical to SEQ ID NO: 2 of the instant application, and that of the reference is one and the same, Examiner takes the position that the attached carbohydrate attached to 1-7 glycosylation sites are inherently same as the instant application because of same protein rhGAA and expressed in same CHO cell line as claimed in claims 1, 17-20 and 22. Since the Office does not have the facilities for examining and comparing applicants' protein with attached carbohydrates to the protein of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed carbohydrates in the protein product rhGAA (i.e. amount) and the product of the prior art (i.e., amount). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 
RESULT 213
US-13-378-745-2
; Sequence 2, Application US/13378745
; Publication No. US20120148556A1
; GENERAL INFORMATION
;  APPLICANT: ZyStor Therapeutics, Inc.
;  APPLICANT:LeBowitz, Jonathan
;  TITLE OF INVENTION: FORMULATIONS FOR LYSOSOMAL ENZYMES
;  FILE REFERENCE: 30610/40018A
;  CURRENT APPLICATION NUMBER: US/13/378,745
;  CURRENT FILING DATE: 2011-12-16
;  PRIOR APPLICATION NUMBER: PCT/US2010/39083
;  PRIOR FILING DATE: 2010-06-17
;  PRIOR APPLICATION NUMBER: 61/187,747
;  PRIOR FILING DATE: 2009-06-17
;  NUMBER OF SEQ ID NOS: 6
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 947
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: ZC-701 sequence
US-13-378-745-2

  Query Match             98.6%;  Score 4747;  DB 10;  Length 947;
  Best Local Similarity   99.9%;  
  Matches  884;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy         12 AQAHPGRPRAVPTQCDVPPNSRFDCAPDKAITQEQCEARGCCYIPAKQGLQGAQMGQPWC 71
              | ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         63 APAHPGRPRAVPTQCDVPPNSRFDCAPDKAITQEQCEARGCCYIPAKQGLQGAQMGQPWC 122

Qy         72 FFPPSYPSYKLENLSSSEMGYTATLTRTTPTFFPKDILTLRLDVMMETENRLHFTIKDPA 131
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        123 FFPPSYPSYKLENLSSSEMGYTATLTRTTPTFFPKDILTLRLDVMMETENRLHFTIKDPA 182

Qy        132 NRRYEVPLETPRVHSRAPSPLYSVEFSEEPFGVIVHRQLDGRVLLNTTVAPLFFADQFLQ 191
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        183 NRRYEVPLETPRVHSRAPSPLYSVEFSEEPFGVIVHRQLDGRVLLNTTVAPLFFADQFLQ 242

Qy        192 LSTSLPSQYITGLAEHLSPLMLSTSWTRITLWNRDLAPTPGANLYGSHPFYLALEDGGSA 251
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        243 LSTSLPSQYITGLAEHLSPLMLSTSWTRITLWNRDLAPTPGANLYGSHPFYLALEDGGSA 302

Qy        252 HGVFLLNSNAMDVVLQPSPALSWRSTGGILDVYIFLGPEPKSVVQQYLDVVGYPFMPPYW 311
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        303 HGVFLLNSNAMDVVLQPSPALSWRSTGGILDVYIFLGPEPKSVVQQYLDVVGYPFMPPYW 362

Qy        312 GLGFHLCRWGYSSTAITRQVVENMTRAHFPLDVQWNDLDYMDSRRDFTFNKDGFRDFPAM 371
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        363 GLGFHLCRWGYSSTAITRQVVENMTRAHFPLDVQWNDLDYMDSRRDFTFNKDGFRDFPAM 422

Qy        372 VQELHQGGRRYMMIVDPAISSSGPAGSYRPYDEGLRRGVFITNETGQPLIGKVWPGSTAF 431
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        423 VQELHQGGRRYMMIVDPAISSSGPAGSYRPYDEGLRRGVFITNETGQPLIGKVWPGSTAF 482

Qy        432 PDFTNPTALAWWEDMVAEFHDQVPFDGMWIDMNEPSNFIRGSEDGCPNNELENPPYVPGV 491
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        483 PDFTNPTALAWWEDMVAEFHDQVPFDGMWIDMNEPSNFIRGSEDGCPNNELENPPYVPGV 542

Qy        492 VGGTLQAATICASSHQFLSTHYNLHNLYGLTEAIA SHRALVKARGTRPFVISRSTFAGHG 551
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        543 VGGTLQAATICASSHQFLSTHYNLHNLYGLTEAIA SHRALVKARGTRPFVISRSTFAGHG 602

Qy        552 RYAGHWTGDVWSSWEQLASSVPEILQFNLLGVPLVGADVCGFLGNTSEELCVRWTQLGAF 611
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        603 RYAGHWTGDVWSSWEQLASSVPEILQFNLLGVPLVGADVCGFLGNTSEELCVRWTQLGAF 662

Qy        612 YPFMRNHNSLLSLPQEPYSFSEPAQQAMRKALTLRYALLPHLYTLFHQAHVAGETVARPL 671
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        663 YPFMRNHNSLLSLPQEPYSFSEPAQQAMRKALTLRYALLPHLYTLFHQAHVAGETVARPL 722

Qy        672 FLEFPKDSSTWTVDHQLLWGEALLITPVLQAGKAEVTGYFPLGTWYDLQTVPIEALGSLP 731
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        723 FLEFPKDSSTWTVDHQLLWGEALLITPVLQAGKAEVTGYFPLGTWYDLQTVPIEALGSLP 782

Qy        732 PPPAAPREPAIHSEGQWVTLPAPLDTINVHLRAGYIIPLQGPGLTTTESRQQPMALAVAL 791
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        783 PPPAAPREPAIHSEGQWVTLPAPLDTINVHLRAGYIIPLQGPGLTTTESRQQPMALAVAL 842

Qy        792 TKGGEARGELFWDDGESLEVLERGAYTQVIFLARNNTIVNELVRVTSEGAGLQLQKVTVL 851
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        843 TKGGEARGELFWDDGESLEVLERGAYTQVIFLARNNTIVNELVRVTSEGAGLQLQKVTVL 902

Qy        852 GVATAPQQVLSNGVPVSNFTYSPDTKVLDICVSLLMGEQFLVSWC 896
              |||||||||||||||||||||||||||||||||||||||||||||
Db        903 GVATAPQQVLSNGVPVSNFTYSPDTKVLDICVSLLMGEQFLVSWC 947

LeBowitz et al. do not teach using polysorbate 80 at a concentration of 0.2 to 0.5 mg/ml of the composition comprising rhGAA (for claims 13-14), using citric acid monohydrate and water (for claims 21) and sodium citrate buffer (25 mM); mannitol (20 mg/ml); polysorbate 80 (0.5 mg/ml) and water (for claim 22).
Regarding claim 13-14 and 21-22, Valenzano et al. teach recombinant human alpha glucosidase (rhGAA) Lumizyme composition (human alpha-glycosidase; paragraphs [0046], [0053]) derived from CHO cells (recombinantly expressed in CHO cells; paragraphs [0086], [0087], [0172]), wherein the composition comprises rhGAA Lumizyme 25 mg/ml (paragraph [00130], [00209] and excipient polysorbate 80 at a concentration of 0.5 mg/ml (paragraph [00209]-[00210], [00217] and [00150]) that composition also contains mannitol at 2 to 40%, which is equivalent to 20 mg/ml (paragraph [00139], [00141], [00143], [00144], [00151], [00209]-00210] and [00217]) in 26 mM phosphate buffer or 150 mM citrate buffer in water (paragraph [00139], and claim 12) either made from sodium citrate or citric acid monohydrate in water.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of LeBowitz et al.  and Valenzano et al. to use polysorbate 80 at a concentration of 0.5 mg/ml and 20 mg/ml mannitol as taught by Valenzano et al. and modify LeBowitz et al. by adding polysorbate 80 at a concentration of 0.5 mg/ml and 20 mg/ml mannitol as excipient in the composition of LeBowitz et al. and use 15 mg/ml of rhGAA in 25 mM sodium citrate buffer as taught by LeBowitz et al. and modify LeBowitz et al. in view of Valenzano et al. to make a pharmaceutical composition for treating pompe disease to arrive the claimed invention.
	One of ordinary skilled in the would have been motivated to use polysorbate 80 in a composition in order to stabilizing the enzyme rhGAA protein by preventing aggregation of rhGAA resulting in inactivation of rhGAA for treating animal subjects including human treating against Pompe disease, a glycogen storage disease of muscle for therapeutic intervention in human, which is therapeutically, pharmaceutically, industrially and financially beneficial.
 One of ordinarily skilled artisan would have had a reasonable expectation of success because LeBowitz et al. and Valenzano et al. could successfully produce a composition or formulation comprising rhGAA. 
Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of claimed invention.

Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-5, 7-10, 11, 12-14, 16, 17-20, 21-22 and 23 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least claims 1-21 of U. S. Patent 10512676 B2, issued on 12/24/2019. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-5, 7-10, 11, 12-14, 16, 17-20, 21-22 and 23 of the instant application disclose a pharmaceutical formulation comprising: (a) a population of recombinant human acid a-glucosidase (rhGAA) molecules, wherein the rhGAA molecules are expressed in Chinese hamster ovary (CHO) cells and comprise a first, second, third, fourth, fifth, sixth, and seventh potential N-glycosylation site at amino acids corresponding to N84, N177, N334, N414, N596, N826, and N869 of SEQ ID NO:2, respectively, wherein 40%-60% of the N- glycans on the rhGAA molecules are complex type N-glycans, and wherein at least 50% of the rhGAA molecules comprise a glycan bearing bis-mannose-6-phosphate (bis- M6P) at the first potential N-glycosylation site; (b) a citrate buffer, (c) at least one excipient selected from the group consisting of mannitol, polysorbate 80, and combinations thereof, wherein the formulation has a pH of from about 5.0 to about 7.0, wherein the rhGAA molecules are present in a concentration of about 5 mg/mL to  about 50 mg/ml, wherein the rhGAA molecules are present in a concentration of about 15 mg/mL, wherein the formulation has a pH of from about 5.5 to about 7.0, wherein the formulation has a pH of about 6.0, wherein the citrate buffer comprises a potassium, sodium, or ammonium salt, wherein the citrate buffer comprises sodium citrate, wherein the citrate buffer is present in a concentration of about 10 mM to about 100 mM, wherein the citrate buffer is present in a concentration of about 25 mM, wherein trehalose, sucrose, glycine. or combinations thereof is excluded, wherein the at least one excipient is mannitol present in a concentration of about 10 mg/mL to about 50 mg/mL, wherein the at least one excipient is polysorbate 80 present in a concentration of about 0.2 mg/mL to about 0.5 mg/mL, wherein the at least one excipient comprises mannitol and polysorbate 80, and wherein the mannitol is present at a concentration of about 20 mg/mL and the polysorbate 80 is present at a concentration of about 0.5 mg/mL, wherein the pharmaceutical formulation of claim 1, further comprising: (a) an alkalizing agent; and/or  an acidifying agent, wherein the alkalizing agent and/or acidifying agent are present in amounts to maintain the pharmaceutical formulation at a pH of from about 5.0 to about 6.0, wherein at least 75% of the rhGAA molecules comprise a glycan bearing bis-M6P at the first potential N- glycosylation site, wherein the rhGAA molecules comprise from about 3.0 mol to about 5.0 mol mannose-6-phosphate (M6P) residues per mol rhGAA, wherein the rhGAA molecules comprise at least 3 mol M6P residues and at least 4 mol sialic acid residues per mole rhGAA, wherein about 75% to about 80% of the rhGAA molecules comprise a glycan bearing bis-M6P at the first potential N-glycosylation site about 40% to about 60% of the rhGAA molecules comprise a glycan bearing mono-mannose-6-phosphate (mono-M6P) at the second potential N- glycosylation site about 40% to about 60% of the rhGAA molecules comprise a glycan bearing bis-M6P at the fourth potential N-glycosylation site, and about 25% to about 40% of the rhGAA molecules comprise a glycan bearing mono-M6P at the fourth potential N- glycosylation site, wherein the pharmaceutical formulation consists essentially of:(a) the population of rhGAA molecules; (b) sodium citrate; (c) citric acid monohydrate; (d) mannitol; (e) polysorbate 80; (f) water; (g) optionally, an acidifying agent; and (h) optionally, an alkalizing agent, -5-Application No.: 16/654,521 Attorney Docket No.: 14322.0009-01000 wherein the formulation has a pH of from about 5.0 to about 6.0, wherein the pharmaceutical formulation consists essentially of: (a) the population of rhGAA molecules, present at a concentration of about 15 mg/mL; (b) sodium citrate present at a concentration of about 25 mM; (c) mannitol, present at a concentration of about 20 mg/mL; (d) polysorbate 80, present at a concentration of about 0.5 mg/mL; (e) water; (f) optionally, an acidifying agent; and (g) optionally, an alkalizing agent, wherein the formulation has a pH of from about 5.0 to about 6.0 and a pharmaceutical composition comprising the formulation of claim 1 after lyophilization.

Claims 1-21 of US patent 10512676 B2 disclose a pharmaceutical formulation comprising: (a) a population of recombinant human acid α-glucosidase (rhGAA) molecules, wherein the rhGAA molecules are expressed in Chinese hamster ovary (CHO) cells and comprise seven first, second, third, fourth, fifth, sixth, and seventh potential N-glycosylation sites at amino acids corresponding to N84, N177, N334, N414, N596, N826, and N869 of SEQ ID NO: 2, respectively, wherein at least 50% of the rhGAA molecules comprise a glycan bearing bis-mannose-6-phosphate (bis-M6P) at the first potential N-glycosylation site corresponding to N84; (b) at least one buffer selected from the group consisting of a citrate, a phosphate, and combinations thereof; and (c) at least one excipient selected from the group consisting of mannitol, polysorbate 80, and combinations thereof, wherein the formulation has a pH of from about 5.0 to about 7.0, wherein the rhGAA molecules are present in a concentration of about 5 mg/mL to about 50 mg/mL, wherein the rhGAA molecules are present in a concentration of about 15 mg/m L, wherein the formulation has a pH of from about 5.5 to about 7.0, wherein the formulation has a pH of about 6.0, wherein the at least one buffer comprises citrate, wherein the at least one buffer comprises a potassium, sodium, or ammonium salt, wherein the at least one buffer comprises sodium citrate, wherein the at least one buffer is present in a concentration of about 10 mM to about 100 mM, wherein the at least one buffer is present in a concentration of about 25 mM, wherein trehalose, sucrose, glycine, or combinations thereof is excluded, wherein at least one excipient is mannitol present in a concentration of about 10 mg/mL to about 50 mg/m L, wherein at least one excipient is polysorbate 80 present in a concentration of about 0.2 mg/mL to about 0.5 mg/m L, wherein the mannitol is present at a concentration of about 20 mg/mL and the polysorbate 80 is present at a concentration of about 0.5 mg/m L, wherein the pharmaceutical formulation of claim 1, further comprising (a) an alkalizing agent; and/or
(b) an acidifying agent, wherein the alkalizing agent and/or acidifying agent are present in amounts to maintain the pharmaceutical formulation at a pH of from about 5.0 to about 6.0, wherein at least 75% of the rhGAA molecules comprise a glycan bearing bis-M6P at the first potential N-glycosylation site, wherein the rhGAA molecules comprise at least 3 moles of M6P per mole of rhGAA and at least 4 moles of sialic acid per mole of rhGAA, wherein about 75% to about 80% of the rhGAA molecules comprise a glycan bearing bis-M6P at the first potential N-glycosylation site, about 40% to about 60% of the rhGAA molecules comprise a glycan bearing mono-mannose-6-phosphate (mono-M6P) at the second potential N-glycosylation site, about 40% to about 60% of the rhGAA molecules comprise a glycan bearing bis-M6P at the fourth potential N-glycosylation site, and about 25% to about 40% of the rhGAA molecules comprise a glycan bearing mono-M6P at the fourth potential N-glycosylation site, wherein the pharmaceutical formulation consists essentially of (a) the population of rhGAA molecules;
(b) sodium citrate; (c) citric acid monohydrate; (d) mannitol; (e) polysorbate 80; (f) water;
(g) optionally, an acidifying agent; and (h) optionally, an alkalizing agent, wherein the formulation has a pH of from about 5.0 to about 6.0, wherein the pharmaceutical formulation consists essentially of rhGAA molecules, present at a concentration of about 15 mg/mL; (b) sodium citrate buffer, present at a concentration of about 25 mM; (c) mannitol, present at a concentration of about 20 mg/mL; (d) polysorbate 80, present at a concentration of about 0.5 mg/mL; (e) water; (f) optionally, an acidifying agent; and (g) optionally, an alkalizing agent,
wherein the formulation has a pH of from about 5.0 to about 6.0, and  a pharmaceutical composition comprising the pharmaceutical formulation of claim 1 after lyophilization.
The above indicated claims of the reference patents while not totally identical to the instant claims, are indeed product claim of a pharmaceutical formulation comprising rhGAA molecules as claimed in the instant claims. The portion of the specification (and the claims) in the reference patents, while drawn to the actual product as claims in the instant application, includes several embodiments that would anticipate the invention claimed in the instant application. Claims of the instant application listed above cannot be considered patentably distinct over claims of the reference patents when there are specifically recited embodiments that would either anticipate to claims 1-5, 7-10, 11, 12-14, 16, 17-20, 21-22 and 23 of the instant application or alternatively render them obvious. Alternatively, claims 1-5, 7-10, 11, 12-14, 16, 17-20, 21-22 and 23 cannot be considered patentably distinct over claims of the reference patents when there is specifically disclosed embodiment in the instant application that falls within the scope of claims 1-21 of US patent 10512676 B2, i.e. there is substantially overlapping scope between the claimed invention and the teachings of the reference. One having ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being a preferred embodiment within the claims 1-21 of US patent 10512676 B2. 
Note: The present application claims priority as a CON to the parent application 15/473,999 of US patent 10512676 B2, and thus negating safe harbor from non-statutory ODP rejections since the present claims are drawn to a same claimed invention of pharmaceutical composition from what was examined in parent. Thus, as discussed above, the presently claimed a formulation or composition, or pharmaceutical composition comprising rhGAA molecules is patentably indistinct from and not protected by the safe harbor from, the claim to the formulation or composition, or pharmaceutical composition comprising rhGAA molecules in the parent patent. 


Claims 1-5, 7-10, 11, 12-14, 16, 17-20, 21-22 and 23 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least claims 14-23, 25, 29-30 and 31 of U. S. Patent 10857212 B2, issued on 12/08/2020. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-5, 7-10, 11, 12-14, 16, 17-20, 21-22 and 23 of the instant application disclose a pharmaceutical formulation comprising: (a) a population of recombinant human acid a-glucosidase (rhGAA) molecules, wherein the rhGAA molecules are expressed in Chinese hamster ovary (CHO) cells and comprise a first, second, third, fourth, fifth, sixth, and seventh potential N-glycosylation site at amino acids corresponding to N84, N177, N334, N414, N596, N826, and N869 of SEQ ID NO:2, respectively, wherein 40%-60% of the N- glycans on the rhGAA molecules are complex type N-glycans, and wherein at least 50% of the rhGAA molecules comprise a glycan bearing bis-mannose-6-phosphate (bis- M6P) at the first potential N-glycosylation site; (b) a citrate buffer, (c) at least one excipient selected from the group consisting of mannitol, polysorbate 80, and combinations thereof, wherein the formulation has a pH of from about 5.0 to about 7.0, wherein the rhGAA molecules are present in a concentration of about 5 mg/mL to  about 50 mg/ml, wherein the rhGAA molecules are present in a concentration of about 15 mg/mL, wherein the formulation has a pH of from about 5.5 to about 7.0, wherein the formulation has a pH of about 6.0, wherein the citrate buffer comprises a potassium, sodium, or ammonium salt, wherein the citrate buffer comprises sodium citrate, wherein the citrate buffer is present in a concentration of about 10 mM to about 100 mM, wherein the citrate buffer is present in a concentration of about 25 mM, wherein trehalose, sucrose, glycine. or combinations thereof is excluded, wherein the at least one excipient is mannitol present in a concentration of about 10 mg/mL to about 50 mg/mL, wherein the at least one excipient is polysorbate 80 present in a concentration of about 0.2 mg/mL to about 0.5 mg/mL, wherein the at least one excipient comprises mannitol and polysorbate 80, and wherein the mannitol is present at a concentration of about 20 mg/mL and the polysorbate 80 is present at a concentration of about 0.5 mg/mL, wherein the pharmaceutical formulation of claim 1, further comprising: (a) an alkalizing agent; and/or  an acidifying agent, wherein the alkalizing agent and/or acidifying agent are present in amounts to maintain the pharmaceutical formulation at a pH of from about 5.0 to about 6.0, wherein at least 75% of the rhGAA molecules comprise a glycan bearing bis-M6P at the first potential N- glycosylation site, wherein the rhGAA molecules comprise from about 3.0 mol to about 5.0 mol mannose-6-phosphate (M6P) residues per mol rhGAA, wherein the rhGAA molecules comprise at least 3 mol M6P residues and at least 4 mol sialic acid residues per mole rhGAA, wherein about 75% to about 80% of the rhGAA molecules comprise a glycan bearing bis-M6P at the first potential N-glycosylation site about 40% to about 60% of the rhGAA molecules comprise a glycan bearing mono-mannose-6-phosphate (mono-M6P) at the second potential N- glycosylation site about 40% to about 60% of the rhGAA molecules comprise a glycan bearing bis-M6P at the fourth potential N-glycosylation site, and about 25% to about 40% of the rhGAA molecules comprise a glycan bearing mono-M6P at the fourth potential N- glycosylation site, wherein the pharmaceutical formulation consists essentially of:(a) the population of rhGAA molecules; (b) sodium citrate; (c) citric acid monohydrate; (d) mannitol; (e) polysorbate 80; (f) water; (g) optionally, an acidifying agent; and (h) optionally, an alkalizing agent, -5-Application No.: 16/654,521 Attorney Docket No.: 14322.0009-01000 wherein the formulation has a pH of from about 5.0 to about 6.0, wherein the pharmaceutical formulation consists essentially of: (a) the population of rhGAA molecules, present at a concentration of about 15 mg/mL; (b) sodium citrate present at a concentration of about 25 mM; (c) mannitol, present at a concentration of about 20 mg/mL; (d) polysorbate 80, present at a concentration of about 0.5 mg/mL; (e) water; (f) optionally, an acidifying agent; and (g) optionally, an alkalizing agent, wherein the formulation has a pH of from about 5.0 to about 6.0 and a pharmaceutical composition comprising the formulation of claim 1 after lyophilization.

Claims 14-23, 25, 29-30 and 31 of US patent 10857212 B2 disclose a composition comprising recombinant human acid α-glucosidase (rhGAA) molecules produced in Chinese hamster ovary (CHO) cells, wherein the rhGAA molecules comprise first, second, third, fourth, fifth, sixth, and seventh potential N-glycosylation sites at amino acid positions corresponding to N84, N177, N334, N414, N596, N826, and N869 of SEQ ID NO: 1 or 5, respectively; wherein 40%-60% of the N-glycans on the rhGAA molecules are complex type N-glycans; wherein the rhGAA molecules comprise, per mol of rhGAA, an average of at least about 0.5 mol bis-M6P at the first potential N-glycosylation site, and wherein the rhGAA molecules comprise a sequence at least 95% identical to SEQ ID NO: 1 or SEQ ID NO: 5, wherein the rhGAA molecules further comprise, per mol of rhGAA, at least about 4 mol sialic acid, wherein the rhGAA molecules further comprise, per mol of rhGAA, an average of about 0.4 to about 0.6 mol mono-M6P at the second potential N-glycosylation site, wherein the rhGAA molecules further comprise, per mol of rhGAA, an average of about 0.4 to about 0.6 mol bis-M6P at the fourth potential N-glycosylation site, wherein the rhGAA molecules further comprise, per mol of rhGAA, an average of about 0.3 to about 0.4 mol mono-M6P at the fourth potential N-glycosylation site, wherein the rhGAA molecules further comprise, per mol of rhGAA, about 4 to about 5.4 mol sialic acid, wherein the rhGAA molecules further comprise, per mol of rhGAA, an average of about 0.9 to about 1.2 mol sialic acid at the third potential N-glycosylation site, wherein the rhGAA molecules further comprise, per mol of rhGAA, an average of about 0.8 to about 0.9 mol sialic acid at the fifth potential N-glycosylation site, wherein the rhGAA molecules further comprise, per mol of rhGAA, an average of about 1.5 to about 1.8 mol sialic acid at the sixth potential N-glycosylation site, wherein the rhGAA molecules further comprise, per mol of rhGAA: (a) an average of about 0.4 to about 0.6 mol mono-M6P at the second potential N-glycosylation site; (b) an average of about 0.9 to about 1.2 mol sialic acid at the third potential N-glycosylation site; (c) an average of about 0.4 to about 0.6 mol bis-M6P at the fourth potential N-glycosylation site; (d) an average of about 0.3 to about 0.4 mol mono-M6P at the fourth potential N-glycosylation site; and (e) an average of about 0.8 to about 0.9 mol sialic acid at the fifth potential N-glycosylation site, wherein the rhGAA molecules comprise, per mol of rhGAA, an average of about 0.8 mol bis-M6P at the first potential N-glycosylation site, wherein the rhGAA molecules further comprise, per mol of rhGAA, an average of about 1.5 to about 1.8 mol sialic acid at the sixth potential N-glycosylation site; and wherein the rhGAA molecules comprise, per mol of rhGAA, about 4 to about 5.4 mol sialic acid, wherein the rhGAA molecules comprise, per mol of rhGAA, an average of about 0.8 mol bis-M6P at the first potential N-glycosylation site, wherein the rhGAA molecules comprise, per mol of rhGAA, an average of about 0.8 mol bis-M6P at the first potential N-glycosylation site.

The above indicated claims of the reference patents while not totally identical to the instant claims, are indeed product claim of a composition comprising rhGAA molecules which is about 99-100% identical to SEQ ID NO: 2 as claimed in the instant claims. The portion of the specification (and the claims) in the reference patents, while drawn to the actual product as claims in the instant application, includes several embodiments that would anticipate the invention claimed in the instant application. Claims of the instant application listed above cannot be considered patentably distinct over claims of the reference patents when there are specifically recited embodiments that would either anticipate to claims 1-5, 7-10, 11, 12-14, 16, 17-20, 21-22 and 23 of the instant application or alternatively render them obvious. Alternatively, claims 1-5, 7-10, 11, 12-14, 16, 17-20, 21-22 and 23 cannot be considered patentably distinct over claims of the reference patents when there is specifically disclosed embodiment in the instant application that falls within the scope of claims 14-23, 25, 29-30 and 31 of US patent 10857212 B2, i.e. there is substantially overlapping scope between the claimed invention and the teachings of the reference. One having ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being a preferred embodiment within the claims 14-23, 25, 29-30 and 31 of US patent 10857212 B2. 


Claims 1-5, 17-20, and 23 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least claims 1-2, 8-9 and 10 of U. S. Patent 10227577 B2, issued on 03/12/2019. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-5, 17-20 and 23 of the instant application disclose a pharmaceutical formulation comprising: (a) a population of recombinant human acid a-glucosidase (rhGAA) molecules, wherein the rhGAA molecules are expressed in Chinese hamster ovary (CHO) cells and comprise a first, second, third, fourth, fifth, sixth, and seventh potential N-glycosylation site at amino acids corresponding to N84, N177, N334, N414, N596, N826, and N869 of SEQ ID NO:2, respectively, wherein 40%-60% of the N- glycans on the rhGAA molecules are complex type N-glycans, and wherein at least 50% of the rhGAA molecules comprise a glycan bearing bis-mannose-6-phosphate (bis- M6P) at the first potential N-glycosylation site; wherein the rhGAA molecules are present in a concentration of about 5 mg/mL to  about 50 mg/ml, wherein the rhGAA molecules are present in a concentration of about 15 mg/mL, wherein the formulation has a pH of from about 5.5 to about 7.0, wherein the formulation has a pH of about 6.0, wherein at least 75% of the rhGAA molecules comprise a glycan bearing bis-M6P at the first potential N- glycosylation site, wherein the rhGAA molecules comprise from about 3.0 mol to about 5.0 mol mannose-6-phosphate (M6P) residues per mol rhGAA, wherein the rhGAA molecules comprise at least 3 mol M6P residues and at least 4 mol sialic acid residues per mole rhGAA, wherein about 75% to about 80% of the rhGAA molecules comprise a glycan bearing bis-M6P at the first potential N-glycosylation site about 40% to about 60% of the rhGAA molecules comprise a glycan bearing mono-mannose-6-phosphate (mono-M6P) at the second potential N- glycosylation site about 40% to about 60% of the rhGAA molecules comprise a glycan bearing bis-M6P at the fourth potential N-glycosylation site, and about 25% to about 40% of the rhGAA molecules comprise a glycan bearing mono-M6P at the fourth potential N- glycosylation site, and a pharmaceutical composition comprising the formulation of claim 1 after lyophilization.

Claims 1-2, 8-9 and 10 of US patent 10227577 B2 disclose a method for producing purified recombinant human acid alpha-glucosidase (rhGAA), wherein the purified rhGAA comprises an amino acid sequence that is at least 98% identical to SEQ ID NO: 2, the method comprising in a bioreactor, culturing host cells that secrete the rhGAA; removing media from the bioreactor; filtering the media to provide a filtrate; loading the filtrate onto an anion exchange chromatography (AEX) column to capture the rhGAA; eluting the rhGAA from the AEX column; loading the rhGAA eluted from the AEX column onto an immobilized metal affinity chromatography (IMAC) column; and eluting the rhGAA from the IMAC column, wherein the purified rhGAA comprises a first potential N-glycosylation site, a second potential N-glycosylation site, a third potential N-glycosylation site, a fourth potential N-glycosylation site, a fifth potential N-glycosylation site, a sixth potential N-glycosylation site, and a seventh potential N-glycosylation site, corresponds to N84, N177, N334, N414, N596, N826, and N869 of SEQ ID NO:1 (see, Col 19, line 55 to 67), which is 100% identical to SEQ ID NO: 2 of the instant application, wherein 40%-60% of the N- glycans on the rhGAA molecules are complex type N-glycans of rhGAA as shown as ATB200  (see, Fig. 10), and wherein 79-82% of the rhGAA molecules comprise a glycan bearing bis-mannose-6-phosphate (bis- M6P) at the first potential N-glycosylation site N84 and 45-60% bis-M6P at 4th potential glycosylation site (see, Fig. 11H), wherein 40% to about 60% of the rhGAA molecules comprise a glycan bearing mono-mannose-6-phosphate (mono-M6P) at the second potential N- glycosylation site (see, Fig 11H), wherein the method, further comprising lyophilizing the filtered product.
The above indicated claims of the reference patents while not totally identical to the instant claims, are indeed a method of producing recombinant human acid alpha-glucosidase (rhGAA), which is used as a formulation or composition, pharmaceutical composition comprising rhGAA molecules as claimed in the instant claims. The portion of the specification (and the claims) in the reference patents, while drawn to the actual product produced  by a method, as claims in the instant application, includes several embodiments that would anticipate the invention claimed in the instant application (see, Col 19, line 55-67, Fig. 10, Fig. 11H). Claims of the instant application listed above cannot be considered patentably distinct over claims of the reference patents when there are specifically recited embodiments that would either anticipate to claims 1-5, 17-20, and 23 of the instant application or alternatively render them obvious. Alternatively, claims 1-5, 17-20, and 23 cannot be considered patentably distinct over claims of the reference patents when there is specifically disclosed embodiment in the instant application that falls within the scope of claims 1-2, 8-9 and 10 and the disclosure in the specification of US patent 10227577 B2, i.e. there is substantially overlapping scope between the claimed invention and the teachings of the reference. One having ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being a preferred embodiment within the claims 1-2, 8-9 and 10 and the disclosure in the specification of US patent 10227577 B2. 

Conclusion
Status of the claims:
Claims 1-5, 7-10, 11, 12-14, 16, 17-20, 21-22 and 23 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1652 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
REMSEN Building and Mail
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656